Citation Nr: 0510716	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  03-35 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, including as secondary to service-connected Type-II 
diabetes mellitus.

2.  Entitlement to an initial disability rating higher than 
10 percent for peripheral neuropathy of the right lower 
extremity.

3.  Entitlement to an initial disability rating higher than 
10 percent for peripheral neuropathy of the left lower 
extremity.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel
INTRODUCTION

The veteran had active service from June 1964 to June 1968.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from June and September 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.  These decisions 
denied the veteran's claim for service connection for 
coronary artery disease.  But the June 2003 decision also 
granted his claims for service connection for peripheral 
neuropathy of his lower extremities and assigned 10 percent 
ratings for each lower extremity.  He wants higher initial 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(when the veteran appeals the initial rating assigned for his 
disability, just after establishing his entitlement to 
service connection for it, VA must consider his claim in this 
context - which includes determining whether he is entitled 
to a "staged" rating to compensate him for times since 
filing his claim when his disability may have been more 
severe than at other times during the pendency of his 
appeal).  


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims and apprised of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed coronary artery disease 
during or as a result of his service in the military, 
including on account of his already service-connected 
diabetes mellitus.

3.  The peripheral neuropathy of the veteran's lower 
extremities does not cause moderate incomplete paralysis of 
his external popliteal nerve in either extremity.


CONCLUSIONS OF LAW

1.  The veteran's coronary artery disease was not incurred or 
aggravated during service, may not be presumed to have been 
so incurred, and is not proximately due to or the result of 
his service-connected Type-II diabetes mellitus.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309, 3.310 (2004).

2.  The criteria are not met for an initial disability rating 
higher than 10 percent for the service-connected peripheral 
neuropathy of the right lower extremity.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.124a, Diagnostic 
Code 8521 (2004).

3.  The criteria are not met for an initial disability rating 
higher than 10 percent for the service-connected peripheral 
neuropathy of the left lower extremity.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 
8521 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Due Process Considerations

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).



First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claims.  The June and September 
2003 rating decisions appealed, and the October 2003 
statement of the case, as well as the May 2003 letter to the 
veteran, notified him of the evidence considered and the 
pertinent laws and regulations.  The RO also indicated it 
would review the information of record and determine what 
additional information was needed to process his claims.  
And the May 2003 letter, in particular, apprised him of the 
type of information and evidence needed from him to support 
his claims, what he could do to help in this regard, and what 
VA had done and would do in obtaining supporting evidence.  
See, e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  This type of notice is what is specifically 
contemplated by the VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  In this 
regard, the veteran's service medical records, private 
medical records, and VA medical records have been obtained.  
In addition, he was provided VA examinations.  He was also 
provided several other opportunities to submit additional 
evidence in support of his claims - including following the 
RO's May 2003 VCAA letter.  He also had an additional 90 days 
to identify and/or submit supporting evidence after 
certification of his appeal to the Board, and even beyond 
that with sufficient justification.  See 38 C.F.R. § 20.1304 
(2004).  So the Board finds that the duty to assist has been 
satisfied and the case is ready for appellate review.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In addition, the May 2003 letter apprising the veteran of the 
provisions of the VCAA was sent prior to adjudicating his 
claims.  So there was due process compliance with the holding 
and mandated sequence of events specified in a recent 
precedent decision.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004) ("Pelegrini II"), where the United States Court 
of Appeals for Veterans Claims (Court) vacated its previous 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
("Pelegrini I").  See also VAOGCPREC 7-2004 (July 16, 2004) 
discussing the Court's holding in Pelegrini II.  In Pelegrini 
II, just as in Pelegrini I, the Court held, among other 
things, that VCAA notice must be provided to a claimant 
before an initial unfavorable decision by the agency of 
original jurisdiction (AOJ) on the claim.  Id.  The AOJ in 
this case is the RO in Pittsburgh, and the RO did just that.  
See, too, VAOPGCPREC 8-2003 (Dec. 22, 2003) (where VA 
receives a notice of disagreement (NOD) that raises a new 
issue in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, 
38 U.S.C.A. § 5103(a) does not require VA to provide notice 
of the information and evidence necessary to substantiate the 
newly raised issue).  This is precisely what occurred in this 
particular case concerning the claims for peripheral 
neuropathy, as the RO provided the VCAA notice in the context 
of when the veteran was requesting service connection.  And, 
as indicated, these benefits since have been granted, 
and the current appeal concerning these claims are for higher 
initial ratings.  See Fenderson, 12 Vet. App. at 125-26.  
These are entirely new issues altogether.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (increased rating 
issues are separate from service connection issues).  So 
additional VCAA notice concerning these additional issues are 
not required.  Consequently, there is no issue insofar as the 
timing of the VCAA notice, and the content of the VCAA notice 
is sufficient for the reasons stated above.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also 
VAOPGCPREC 16-92 (July 24, 1992).

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the May 2003 VCAA notice letter that 
was provided to the veteran does not contain the precise 
language specified by the Pelegrini II Court in its 
description of the "fourth element" of the VCAA 
notification requirement, the Board finds that the veteran 
was otherwise fully notified of the need to give VA any 
evidence pertaining to his claims.  And as indicated in 
VAOPGCPREC 7-2004, VA need not use any magical language in 
conveying this message to him.  Moreover, another recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) 
(the Court's statements in Pelegrini I that sections 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA).  The Board is 
bound by the precedent opinions of VA's General Counsel, as 
the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

With respect to the VCAA letter of May 2003, the veteran was 
requested to respond within 30 days, but the letter informed 
him that he had up to one year to submit evidence.  And, it 
has been more than one year since the May 2003 letter.  
Nonetheless, 38 C.F.R. § 3.159(b)(1) (2003) was invalidated 
by the United States Court of Appeals for the Federal Circuit 
in Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. September 2003).  
The offending regulatory language suggested that an appellant 
must respond to a VCAA notice within 30 days and was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided in 38 U.S.C.A. § 5301(a).  Thus, that regulatory 
provision was invalid because it was inconsistent with the 
statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1) (2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  In particular, 
the Act clarifies that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period and 
the new law does not require VA to send a new notice to 
claimants.  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

II.  Entitlement to Service Connection

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
In addition, service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
conditions such as coronary artery disease are chronic, per 
se, and therefore will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption, however, is rebuttable by 
probative evidence to the contrary.

And if there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.   



When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  But 
medical evidence is required to show this secondary cause-
and-effect relationship; mere lay opinion will not suffice.  
See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).

In addition, service connection is permitted for aggravation 
of a nonservice-connected disability caused by a service-
connected condition.  See Allen v. Brown, 7 Vet. App. 439, 
448 (". . . when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability . . . over and above 
the degree of disability existing prior to the 
aggravation.").

The veteran's February 1964 Report of Medical History 
indicates that the veteran denied a family history of heart 
trouble.  He also denied experiencing high or low blood 
pressure, chest pain or pressure, shortness of breath, and 
heart palpitations or pounding.  The contemporaneous Report 
of Medical Examination indicates that a clinical evaluation 
of the veteran's heart and vascular system was normal.  

A June 1968 Report of Medical Examination also indicates that 
clinical evaluation of the veteran's heart and vascular 
system was normal.  

On the veteran's VA From 21-526 (Veteran's Application for 
Compensation and/or Pension), the veteran indicated that he 
had a heart attack in May 1993 and that he was first 
diagnosed with diabetes in December 1994.

Private treatment notes, from an unknown provider, dated 
September 1995 through February 1996, indicate that the 
veteran was first assessed as having elevated blood sugar 
levels in December 1995.

February 1997 records from The Washington Hospital indicates 
that the veteran underwent a left cardiac catheterization 
with left ventriculography and selective coronary 
arteriography due to chest pain, due to an abnormal thallium 
stress test, which showed anterior wall hypokinesis.  
Following the catheterization, the diagnosis was coronary 
atherosclerotic heart disease and regional wall motion 
abnormalities of the left ventricle, including anteroapical 
and inferobasal hypokinesis, with an overall estimated 
ejection fraction of 55 to 60 percent.  The physician noted 
that there was significant disease present in the veteran's 
coronary arteries, with stenosis in the posterior descending 
artery.  The physician also expressed concern that the 
veteran's aneurismal ectasia and ischemia in the 
left anterior descending artery and right coronary artery may 
necessitate coronary artery bypass surgery or balloon 
angioplasty of the posterior descending stenosis.  

An August 2002 radiology report from The Washington Hospital 
indicates the veteran had a myocardial perfusion and stress 
SPECT imaging, which showed stress-induced ischemia involving 
mostly the inferolateral wall, with scarring of the inferior 
wall, suggestive of recurrent right coronary artery disease 
and/or circumflex; a normal left ventricular ejection 
fraction of 54 percent; and hypokinesis, mostly of the 
inferior wall.  

A June 2003 VA ECG report noted that the veteran had a 
history of coronary artery disease and diabetes, but that the 
veteran had a normal sinus rhythm and that the ECG was 
normal.  

The veteran was afforded a VA diabetes mellitus examination 
in June 2003.  According to the report, the veteran had a 
history of Type-II diabetes mellitus, peripheral neuropathy, 
coronary artery disease with one myocardial infarction, and 
hypertriglyceridemia.  The VA examiner noted that he did not 
have any of the veteran's cardiac-related treatment records.  
The veteran related that his diabetes had its onset less than 
10 years earlier and had increased control over hyperglycemic 
episodes with his medication regimen and restricted diet.  He 
also related that he had a history of coronary artery disease 
without any bypass surgery or edema of the extremities.  He 
reported that he most recently had a stress test in August 
2002, with an estimated metabolic equivalents (METS) of 5-6 
and shortness of breath upon climbing steps, but without 
angina upon activity.  Physical examination showed that the 
veteran's blood pressure was 120/80 and that he had regular 
heart rate and rhythm, without evidence of murmurs, rubs, or 
gallops.  His posterior myocardial infarction was at the 
fifth intercostals space midclavicular line.  His chest was 
clear to auscultation bilaterally.  The diagnosis was 
coronary artery disease, more likely than not secondary to 
diabetes.  

The veteran was afforded a VA heart examination in July 2003.  
The report indicates that the veteran's claims folder was 
reviewed.  The veteran reported that he had a myocardial 
infarction in 1993 and that he was diagnosed with diabetes in 
1995.  At the time of his heart attack, he did not undergo 
surgery, angioplasty, or stent placement, but he was 
hospitalized for a week and took four months to recuperate 
before returning to work.  He also reported that he had 
another episode of chest pain, and underwent a cardiac 
catheterization in 1997, which showed coronary artery 
disease.  He related that he had a third cardiac 
catheterization in 2002.  He complained of weekly chest pain, 
alleviated by rest and deep breathing, and of shortness of 
breath with over-exertion.  He also complained that he 
fatigued easily and that his legs hurt constantly.  He denied 
episodes of dizziness or syncope.  He also denied a history 
of congestive heart failure, rheumatic heart disease, 
coronary artery bypass graft surgery, heart valvular surgery, 
angioplasty, cardiac transplant, thyroid disease, atrial 
fibrillation, or hypertension.  He stated that his estimated 
METS level was between 3.6 and 4.2.  A history of 
hypertriglyceridemia was noted.

Upon physical examination, there was no evidence of acute 
distress.  His blood pressure was 120/82 on the left arm and 
118/80 on the right arm.  His thyroid was normal and there 
were no carotid bruits or jugular venous distention.  His 
heart rate was regular, without evidence of a heart murmur, 
and his lungs were clear to auscultation.  His chest had a 
normal configuration.  His extremities were negative for 
edema, but there were superficial spider varicosities on the 
lower extremities.  He had good femoral, pedal, and posterior 
tibial pulses.  A June 2003 chest x-ray report was reviewed, 
which showed coronary artery calcification, but was negative 
for pulmonary disease.  And, a June 2003 EKG report was 
reviewed, which showed normal sinus rhythm.  Also, the VA 
examiner reviewed the August 2002 radiology report from The 
Washington Hospital.  The diagnosis was coronary artery 
disease, with onset at the 1993 myocardial infarction, 
confirmed by subsequent stress tests.  The VA examiner 
concluded the veteran's coronary artery disease was not 
likely related to his diabetes, as his 1993 myocardial 
infarction preceded the diagnosis of Type-II diabetes 
mellitus by 2 years. 

For the reasons that follow, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for coronary artery disease, including as 
secondary to the service-connected diabetes mellitus.  There 
is no persuasive medical nexus evidence of record indicating 
or otherwise suggesting the veteran's coronary artery disease 
was incurred during or as a result of his military service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  His service 
medical records are negative for complaints (e.g., relevant 
symptoms), a diagnosis, or treatment of coronary artery 
disease.  His service physical examination reports, including 
his separation examination, consistently showed normal 
evaluations of his heart and vascular system.  Of equal or 
even greater significance, he, himself, denied experiencing 
any heart-related symptoms.  Further, his coronary artery 
disease was not manifested or diagnosed within the one-year 
presumptive period following his discharge or even for many 
ensuing years.  And there is no objective medical evidence of 
continuity of symptomatology during the intervening years 
after his discharge from service and the initial diagnosis.

Rather, records show the veteran was not initially diagnosed 
with coronary artery disease until his May 1993 myocardial 
infarction, almost 25 years after his service in the military 
had ended.  Even the medical opinions suggesting a possible 
relationship between his coronary artery disease and diabetes 
mellitus do not allege that the coronary artery disease was 
present in service or for many years after, only that it 
possibly has been aggravated by the diabetes mellitus - 
which, if true, would warrant secondary service connection 
under the provisions of 38 C.F.R. § 3.310(a) and the Court's 
holding in Allen.  See, too, Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").

In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), however, the 
Court rejected a medical opinion as "immaterial" where 
there was no indication the physician had reviewed relevant 
SMRs or any other relevant documents that would have enabled 
him to form an opinion on service connection on an 
independent basis.  See also Owens v. Brown, 7 Vet. App. 429 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In this 
case, there is no indication that the June 2003 VA examiner, 
who associated coronary artery disease with diabetes 
mellitus, considered all of the relevant medical evidence 
concerning this case or found a clinical correlation between 
the veteran's coronary artery disease and his service-
connected diabetes mellitus.  Instead, the June 2003 VA 
examiner merely provided a conclusory opinion that the 
veteran's coronary artery disease must be related to his 
diabetes mellitus, even though, as he acknowledged, he had no 
records regarding the veteran's cardiac history for review.  
And, the June 2003 VA examiner failed to provide any 
supporting evidence or rationale other than the veteran's own 
unsubstantiated assertions and history.  See Reonal v. Brown, 
5 Vet. App. 458, 494-95 (1993) (the presumption of 
credibility is not found to "arise" or apply to a statement 
of a physician based upon an inaccurate factual premise or 
history as related by the veteran).

Medical evidence attempting to support a claim for service 
connection must discuss generic relationships with a degree 
of certainty such that under the facts of a specific case 
there is at least a plausible causality based on objective 
facts rather than on unsubstantiated lay medical opinion.  
Cf. Wallin v. West, 11 Vet. App. 509, 514 (1998).  See also 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (the Board 
is not required to accept unsubstantiated or ambiguous 
medical opinions as to the origin of the veteran's disorder).  
The July 2003 VA examiner's opinion has significantly more 
probative weight since the opinion was based on a review of 
the complete record and not reliance on unsubstantiated 
allegations.  The July 2003 VA examiner not only considered 
the veteran's assertions and history, but undertook a 
comprehensive examination of the veteran and, still yet, a 
review of the entire evidentiary record.  The July 2003 VA 
examiner also definitively concluded that the veteran's 
coronary artery disease was not related to his service-
connected diabetes mellitus, as the onset of his coronary 
artery disease was, as the veteran, himself, reported, 2 
years prior to his development of diabetes mellitus.  
Logically then, if his coronary artery disease preceded his 
diabetes, which even he admits, then his service-connected 
diabetes necessarily could not have possibly caused his 
coronary artery disease.

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Unfortunately, in this particular case there is not.

As a layman, the veteran simply does not have the necessary 
medical training and/or expertise to determine the cause of 
his coronary artery disease.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  See, too, Savage v. Gober 10 
Vet. App. at 495-498, indicating that, even in situations of 
continuity of symptomatology after service, there still must 
be medical evidence relating the current conditions at issue 
to that symptomatology.  Id.  Because of this, his 
allegations, alone, have no probative value without medical 
evidence substantiating them.

III.  Entitlement to Higher Initial Ratings for the 
Peripheral Neuropathy

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, as alluded 
to earlier, where, as here, an award of service connection 
for a disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may be 
"staged."  See Fenderson at 125-26 (1999).  This, in turn, 
would compensate the veteran for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45 (2003).  See 
also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

In May 1996, the veteran attended The Washington Hospital's 
Outpatient Diabetes Education Program.  Associated records 
indicate that the veteran began having his glycohemoglobin 
levels assessed in December 1995.

A report from The Washington Hospital indicates that the 
veteran underwent a bilateral lower extremity arterial 
Doppler test in May 2003, which was normal and without any 
noninvasive evidence of significant arterial occlusive 
disease in the bilateral lower extremities.

At the veteran's June 2003 VA diabetes mellitus examination, 
the veteran complained of numbness and cramping of the lower 
extremities bilaterally.  He stated that his cramping was 
from the toes and shins, but that he could walk one block 
before he experienced increased throbbing of the legs.  He 
also complained of weakness, fatigue, burning, and throbbing 
to the shins, calves, and feet.  He stated that his daily 
activities were manageable, but that his medication for his 
nerve pain was being adjusted due to ineffectiveness.  
Physical examination of the extremities was negative for 
clubbing, cyanosis, or edema, and there were no obvious 
deformities.  He was moderately obese, but his gait was 
normal and he did not use any assistive devices.  Grip 
strength and muscle strength were 5 out of 5.  Propioception 
was within normal limits and his toes were down going.  There 
was decreased hair growth to the lower extremities, with vein 
varicosities to the feet.  His cranial nerves were intact.  
The VA examiner reviewed the veteran's records of a Doppler 
technique for circulation to the lower extremities, which was 
normal.  The diagnosis was peripheral neuropathy, more likely 
than not secondary to diabetes.  The VA examiner also noted 
that the veteran had been unemployed since March 2003, as the 
plant where he worked as a fabricator closed.

During the physical examination portion of the veteran's July 
2003 VA heart examination, the VA examiner found that there 
was no evidence of edema of the extremities.  There were 
superficial spider varicosities of the lower extremities, but 
the veteran had good femoral, pedal, and posterior tibial 
pulses, and his toes were cool to the touch.

Diabetic peripheral neuropathy of the lower extremities is 
rated analogous to neuritis under the provisions of 38 C.F.R. 
§ 4.124a, Diagnostic Code 8521, for paralysis of the external 
popliteal nerve (common peroneal).  See 38 C.F.R. § 4.20 
(2004) (when an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous).  



A 10 percent rating is assigned for mild incomplete paralysis 
of the external popliteal nerve (common peroneal).  A 20 
percent evaluation requires moderate incomplete paralysis; a 
30 percent rating requires severe incomplete paralysis; and a 
40 percent rating requires complete paralysis with foot drop 
and slight droop of first phalanges of all toes, cannot 
dorsiflex the foot, extension (dorsal flexion) of proximal 
phalanges of toes lost; abduction of foot lost, adduction 
weakened; anesthesia covers entire dorsum of foot and toes.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8521.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  See 38 C.F.R. § 
4.124a (Note).  

Upon reviewing these rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture is most consistent with his 
current 10 percent disability rating for each lower 
extremity.  So his claims for higher initial ratings must be 
denied.  The objective clinical evidence of record does not 
show that he experiences moderate incomplete paralysis of the 
external popliteal nerve.  Although he complained of numbness 
and cramping of his lower extremities, Doppler testing showed 
normal bilateral lower extremity aterials, without evidence 
of arterial occlusive disease.  And his gait was normal, 
there was no evidence of deformities, and he did not require 
any assistive devices.  Likewise, while the Board 
acknowledges that he had decreased sensation on the plantar 
surfaces of his feet, there was no evidence of decreased 
strength, edema, clubbing, or cyanosis.  There was also no 
evidence of callous formation and he had good femoral, pedal, 
and posterior tibial pulses.  Therefore, his symptomatology 
most closely fits within the criteria for the currently 
assigned 10 percent disability evaluation for each lower 
extremity.  

As for other potentially applicable diagnostic codes, the 
Board notes that there is no medical evidence of severe 
incomplete paralysis of the musculocutaneous nerve or 
anterior or posterior tibial nerves.  See 38 C.F.R. § 4.124a, 
Diagnostic Codes 8522, 8523, 8525.  Also, there is no 
evidence of moderate incomplete paralysis of the internal 
popliteal nerve or anterior crural nerve.  See 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8524, 8526.

In concluding that the veteran is not entitled to initial 
disability evaluations in excess of 10 percent for each lower 
extremity's peripheral neuropathy, the Board has also 
considered whether he is entitled to a higher disability 
evaluation on the basis of functional loss due to pain 
pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
veteran reports experiencing throbbing pain and fatigue of 
the shins.  Nevertheless, there is no objective clinical 
indication that he has symptoms that result in any additional 
functional limitation to a degree that would support a rating 
in excess of the current 10 percent disability rating for 
each leg.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  But the record does not present such "an 
exceptional and unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  There has been no 
showing by the veteran that his peripheral neuropathy of the 
right and left lower extremities results in marked 
interference with his employment (that is, beyond that 
contemplated by his current schedular ratings) or 
necessitated frequent periods of hospitalization.  Rather, it 
appears from the record that he was unemployed due to the 
closing of the plant where he worked as a fabricator.  
So there is no basis for referring this case to the Director 
of VA's Compensation and Pension Service for extra-schedular 
consideration.  See, e.g., Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the preponderance of the evidence is against 
the claims, so the benefit-of-the-doubt doctrine does not 
apply, and the claims for higher initial ratings for this 
condition must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 
518, 519-20.




ORDER

The claim for service connection for coronary artery disease, 
including as secondary to service-connected Type-II diabetes 
mellitus, is denied.  

The claim for an initial rating higher than 10 percent for 
peripheral neuropathy of the right lower extremity is denied.

The claim for an initial rating higher than 10 percent for 
peripheral neuropathy of the left lower extremity is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


